DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final Office Action on the merits. Claims 1-16 are currently pending and are addressed below. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 18th 2020, August 27th, 2020, October 20th, 2021 have been considered and entered. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6, and similarly claim 14, recite “identify a plurality of trained models”. Claims 1 and 9, which claims 6 and 14 depend from, recite “obtained from a plurality of trained models”. It is unclear as to whether the plurality of trained models recited in claim 1 and 9 are the same plurality of trained models recited in claims 6 and 14, or whether they are a different plurality of trained models. 

Claim 7, and similarly claim 15, recite “based on a plurality of trained models”. Claim 1 and 9, which claims 7 and 15 depend from, recite “obtained from a plurality of trained models”. It is unclear as to whether the plurality of trained models recited in claim 1 and 9 are the same plurality of trained models recited in claims 7 and 15, or whether they are a different plurality of trained models. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more. 
In sum, claims 1-16 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.             
Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter). Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process. Therefore, we proceed to step 2A, Prong 1. 
Revised Guidance Step 2A – Prong 1
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability. 
Here, with respect to independent claims 1, and 9, the claims recite the abstract idea of generating guidance information regarding a route that a vehicle travels on, and mentally determine “based on information regarding objects existing on a route to a destination of the vehicle, output guidance information regarding the route through the output interface, wherein the information regarding objects is obtained from a plurality of trained models corresponding to a plurality of sections included in the route based on location information of the vehicle obtained through the sensor and an image obtained by imaging a portion ahead of the vehicle obtained through the camera”, where these claims fall within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, specifically, a mental process, that can be performed in the human mind since each of the above steps could alternatively be performed in the human mind or with the aid of pen and paper.  This conclusion follows from CyberSource Corp. v. Retail Decisions, Inc., where our reviewing court held that section 101 did not embrace a process defined simply as using a computer to perform a series of mental steps that people, aware of each step, can and regularly do perform in their heads. 654 F.3d 1366, 1373 (Fed. Cir. 2011); see also In re Grams, 888 F.2d 835, 840–41 (Fed. Cir. 1989); In re Meyer, 688 F.2d 789, 794–95 (CCPA 1982); Elec. Power Group, LLC v. Alstom S.A., 830 F. 3d 1350, 1354–1354 (Fed. Cir. 2016) (“we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category”).
Additionally, mental processes remain unpatentable even when automated to reduce the burden on the user of what once could have been done with pen and paper.  See CyberSource, 654 F.3d at 1375 (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.”). These limitations, as drafted, are a simple process that under their broadest reasonable interpretation, covers the performance of the limitations of the mind. For example, the claim limitation encompasses mentally generating guidance information regarding a route in which a vehicle travels based on detected objects or alternatively, mentally generating a traveling route available to the vehicle based on observations by a human. 
For example, a human could mentally and with the aid of pen and paper determine guidance information of a route that a vehicle is traveling on based on objected in the route. 
Revised Guidance Step 2A – Prong 2
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the additional elements of a camera (Claim 1), a sensor (Claim 1), an output interface (Claim 1), and a processor (Claim 1) are merely generic components used as a tool (“apply it”) to implement the abstract idea. (See, e.g., MPEP §2106.05(f)). See Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”)
In addition, the limitation “wherein the information regarding objects is obtained from a plurality of trained models corresponding to a plurality of sections included in the route based on location information of the vehicle obtained through the sensor and an image obtained by imaging a portion ahead of the vehicle obtained through the camera” constitutes insignificant presolution activity that merely gathers data and, therefore, do not integrate the exception into a practical application.  See In re Bilski, 545 F.3d 943, 963 (Fed. Cir. 2008) (en banc), aff' d on other grounds, 561 U.S. 593 (2010) (characterizing data gathering steps as insignificant extra-solution activity); see also CyberSource, 654 F.3d at 1371–72 (noting that even if some physical steps are required to obtain information from a database (e.g., entering a query via a keyboard, clicking a mouse), such data-gathering steps cannot alone confer patentability); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).  Accord Guidance, 84 Fed. Reg. at 55 (citing MPEP § 2106.05(g)). 
Furthermore, the limitation “output guidance information regarding the route through the output interface” is insignificant post-solution activity. The Supreme Court guides that the “prohibition against patenting abstract ideas ‘cannot be circumvented by attempting to limit the use of the formula to a particular technological environment'  or [by] adding ‘insignificant postsolution activity.' ”  Bilski, 561 U.S. at 610–11 (quoting Diehr, 450 U.S. at 191–92).  
Indicating guidance information of a route is mere insignificant extra-solution activity, as supported by the MPEP 2106.05(g), see printing or downloading generated menus, Ameranth, 842 F.3d at 1241-42, 120 USPQ2d at 1854-55. Mere instruction to apply an exception using generic computer components cannot provide an inventive concept.
In addition, merely “[u]sing a computer to accelerate an ineligible mental process does not make that process patent-eligible.”  Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Canada (U.S.), 687 F.3d 1266, 1279 (Fed. Cir. 2012); see also CLS Bank Int’l v. Alice Corp. Pty. Ltd., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) (“simply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.”), aff’d, 573 U.S. 208 (2014). Accordingly, the additional element of a processor does not transform the abstract idea into a practical application of the abstract idea. 
Revised Guidance Step 2B
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, the additional elements, such as: a processor, a sensor, a camera, and an output interface does not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming. (See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. (See, e.g., MPEP §2106.05 I.A.). See Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”).  Thus, these elements, taken individually or together, do not amount to “significantly more” than the abstract ideas themselves.
The additional elements of the dependent claims 2-8 and 10-16 merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis. None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed.
The elements of the instant claimed invention, when taken in combination do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of an electronic device itself which implements the abstract idea (e.g., the general purpose computer and/or the computer system which implements the process are not made more efficient or technologically improved); the claims do not perform a transformation or reduction of a particular article to a different state or thing (i.e., the claims do not use the abstract idea in the claimed process to bring about a physical change. See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (e.g., “outputting guidance information regarding the route” claim 1). 
Accordingly, claims 1-16 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-11, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Golding (US 20170314954 A1) (“Golding”) in view of Oh (US 20180164812 A1) (“Oh”).

	With respect to claim 1, Golding teaches an electronic apparatus included in a vehicle, the electronic apparatus comprising: 
a camera (See at least Golding FIG. 1); 
a sensor (See at least Golding Paragraph 81); 
an output interface comprising circuitry (See at least Golding FIG. 1); 
and a processor configured to, based on information regarding objects existing on a route to a destination of the vehicle, output guidance information regarding the route through the output interface (See at least Golding FIGs 1, 2 | Paragraphs 30-31).
Golding, however, fails to explicitly disclose that the information regarding objects is obtained from a plurality of trained models corresponding to a plurality of sections included in the route based on location information of the vehicle obtained through the sensor and an image obtained by imaging a portion ahead of the vehicle obtained through the camera.
Oh, however, teaches that the information regarding objects is obtained from a plurality of trained models corresponding to a plurality of sections included in the route based on location information of the vehicle obtained through the sensor and an image obtained by imaging a portion ahead of the vehicle obtained through the camera (See at least Oh FIGS. 3-4, 7 | Paragraph 46, 63, 95).
It would have been obvious to one of ordinary skill in the art to have modified the apparatus of Golding so that the information regarding objects is obtained from a plurality of trained models corresponding to a plurality of sections included in the route based on location information of the vehicle obtained through the sensor and an image obtained by imaging a portion ahead of the vehicle obtained through the camera, as taught by Oh as disclosed above, in order to ensure accurate object recognition for output guidance (Oh Paragraph 2 “The following description relates to a neural network to extract information associated with a road from an image,”).

With respect to claim 2 and 10, Golding in view of Oh teach that the objects comprise buildings existing on the route (See at least Golding Paragraph 31), 
and that the processor is further configured to output the guidance information regarding at least one of a travelling direction or a travelling distance of the vehicle based on the buildings (See at least Golding Paragraph 70)

With respect to claim 3 and 11, Golding fails to explicitly disclose that each of the plurality of trained models is a model trained to determine an object having the possibility to be discriminated at a particular location among a plurality of objects included in the image, based on the image-captured at the particular location.
Oh, however, teaches that each of the plurality of trained models is a model trained to determine an object having the possibility to be discriminated at a particular location among a plurality of objects included in the image, based on the image-captured at the particular location (See at least OH Paragraph 12, 20, 72, 87).
It would have been obvious to one of ordinary skill in the art to have modified the apparatus of Golding so that each of the plurality of trained models is a model trained to determine an object having the possibility to be discriminated at a particular location among a plurality of objects included in the image, based on the image-captured at the particular location, as taught by Oh as disclosed above, in order to ensure accurate object recognition for output guidance (Oh Paragraph 2 “The following description relates to a neural network to extract information associated with a road from an image,”).

With respect to claim 6 and 14, Golding teaches a communication interface comprising circuitry (See at least Golding FIG. 1),
 wherein the processor is further configured to: control the communication interface to transmit, to a server, information regarding the route, the location information of the vehicle obtained through the sensor, and the image obtained by imaging a portion ahead of the vehicle obtained through the camera (See at least Golding FIG. 1 | Paragraph 8),
 and based on the guidance information being received from the server via the communication interface, output the guidance information through the output interface (See at least Golding Paragraph FIG. 2 Paragraphs 26-27),
Golding, however, fails to explicitly disclose that the server is configured to: identify a plurality of trained models corresponding to the plurality of sections included in the route among trained models stored in advance, obtain the information regarding objects by using the image as input data of a trained model corresponding to the location information of the vehicle among the plurality of trained models, and obtain the guidance information based on the information regarding objects.
 Oh, however, teaches that the server is configured to: identify a plurality of trained models corresponding to the plurality of sections included in the route among trained models stored in advance, obtain the information regarding objects by using the image as input data of a trained model corresponding to the location information of the vehicle among the plurality of trained models, and obtain the guidance information based on the information regarding objects (See at least Oh FIG. 4, Paragraph 48 and 69-80)
It would have been obvious to one of ordinary skill in the art to have modified the apparatus of Golding so that the server is configured to: identify a plurality of trained models corresponding to the plurality of sections included in the route among trained models stored in advance, obtain the information regarding objects by using the image as input data of a trained model corresponding to the location information of the vehicle among the plurality of trained models, and obtain the guidance information based on the information regarding objects, as taught by Oh as disclosed above, in order to ensure accurate object recognition for output guidance (Oh Paragraph 2 “The following description relates to a neural network to extract information associated with a road from an image,”).

With respect to claim 7 and 15, Golding teaches a communication interface comprising circuitry (See at least Golding FIG. 1), 
wherein the processor is further configured to: control the communication interface to transmit information regarding the route to a server (See at least Golding Paragraph 8).
Golding, however, fails to explicitly disclose that based on a plurality of trained models corresponding to the plurality of sections included in the route being received from the server via the communication interface, obtain the information regarding objects by using the - 38 -0503-0436 (OEC/12237/US) image as input data of a trained model corresponding to the location information of the vehicle among the plurality of trained models.
Oh, however, teaches that based on a plurality of trained models corresponding to the plurality of sections included in the route being received from the server via the communication interface, obtain the information regarding objects by using the - 38 -0503-0436 (OEC/12237/US) image as input data of a trained model corresponding to the location information of the vehicle among the plurality of trained models (See at least Oh FIG. 4, Paragraph 48 and 69-80).
It would have been obvious to one of ordinary skill in the art to have modified the apparatus of Golding so that based on a plurality of trained models corresponding to the plurality of sections included in the route being received from the server via the communication interface, obtain the information regarding objects by using the - 38 -0503-0436 (OEC/12237/US) image as input data of a trained model corresponding to the location information of the vehicle among the plurality of trained models, as taught by Oh as disclosed above, in order to ensure accurate object recognition for output guidance (Oh Paragraph 2 “The following description relates to a neural network to extract information associated with a road from an image,”).

With respect to claim 8 and 16, Golding in view of Oh teach that the output interface includes at least one of a speaker or a display, and that the processor is further configured to output the guidance information through at least one of the speaker or the display (See at least Golding Paragraph 26).

	With respect to claim 9, Golding teaches a controlling method of an electronic apparatus included in a vehicle, the controlling method comprising: 
outputting guidance information regarding the route based on the information regarding the objects existing on the route to the destination of the vehicle (See at least Golding FIGs 1, 2 | Paragraphs 30-31).
Golding, however, fails to explicitly disclose obtaining information regarding objects existing on a route from a plurality of trained models corresponding to a plurality of sections included in the route to a destination of the vehicle based on location information of the vehicle and an image obtained by imaging a portion ahead of the vehicle.
Oh, however, teaches obtaining information regarding objects existing on a route from a plurality of trained models corresponding to a plurality of sections included in the route to a destination of the vehicle based on location information of the vehicle and an image obtained by imaging a portion ahead of the vehicle (See at least Oh FIGS. 3-4, 7 | Paragraph 46, 63, 95).
It would have been obvious to one of ordinary skill in the art to have modified the apparatus of Golding to include obtaining information regarding objects existing on a route from a plurality of trained models corresponding to a plurality of sections included in the route to a destination of the vehicle based on location information of the vehicle and an image obtained by imaging a portion ahead of the vehicle, as taught by Oh as disclosed above, in order to ensure accurate object recognition for output guidance (Oh Paragraph 2 “The following description relates to a neural network to extract information associated with a road from an image,”).

Claims 4-5 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Golding (US 20170314954 A1) (“Golding”) in view of Oh (US 20180164812 A1) (“Oh”) further in view of Mori (US 20120136505 A1) (“Mori”).

With respect to claims 4 and 12, Golding fails to explicitly disclose that each of the plurality of trained models is a model trained based on an image captured in each of the plurality of sections of the route divided with respect to intersections.
 Oh, however, teaches that each of the plurality of trained models is a model trained based on an image captured in each of the plurality of sections of the route (See at least Oh FIGS. 3-4, 7 | Paragraph 46, 63, 95).
It would have been obvious to one of ordinary skill in the art to have modified the apparatus of Golding so that each of the plurality of trained models is a model trained based on an image captured in each of the plurality of sections of the route divided with respect to intersections, as taught by Oh as disclosed above, in order to ensure accurate object recognition for output guidance (Oh Paragraph 2 “The following description relates to a neural network to extract information associated with a road from an image,”).
Golding in view of Oh fail to explicitly disclose dividing the section with respect to intersections.
Mori, however, teaches dividing the sections with respect to intersections (See at least Mori FIG. 5 and Paragraph 54).
It would have been obvious to one of ordinary skill in the art to have modified the apparatus of Golding in view of Oh so that the sections are divided with respect to intersections, as taught by Mori as disclosed above, in order to ensure accurate localization and identification of objects along the route a vehicle travels (Mori Paragraph 3 “The present disclosure relates to guiding apparatuses”).

With respect to claims 5 and 13, Golding in view of Oh fail to explicitly that the plurality of sections are divided with respect to intersection existing on the route.
Mori, however, teaches that the plurality of sections are divided with respect to intersection existing on the route (See at least Mori FIG. 5 and Paragraph 54).
It would have been obvious to one of ordinary skill in the art to have modified the apparatus of Golding in view of Oh so that the plurality of sections are divided with respect to intersection existing on the route, as taught by Mori as disclosed above, in order to ensure accurate localization and identification of objects along the route a vehicle travels (Mori Paragraph 3 “The present disclosure relates to guiding apparatuses”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM ABDOALATIF ALSOMAIRY whose telephone number is (571)272-5653. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IBRAHIM ABDOALATIF ALSOMAIRY/               Examiner, Art Unit 3667                        

/FARIS S ALMATRAHI/               Supervisory Patent Examiner, Art Unit 3667